Citation Nr: 0428902	
Decision Date: 10/21/04    Archive Date: 10/28/04

DOCKET NO.  00-03 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
right ulnar nerve injury, currently evaluated as 10 percent 
disabling. 

2.  Entitlement to an increased rating for residuals of a 
shell fragment wound to the right thigh, Muscle Group XV, 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel



INTRODUCTION

The veteran had active service from September 1966 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Des 
Moines, Iowa (RO).  


FINDINGS OF FACT

1.  Residuals of a right ulnar nerve injury are not shown to 
be more than mild. 

2.  Residuals of a shell fragment wound to the right thigh 
are not shown to be more than moderately severe.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent for residuals of a right ulnar nerve injury have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.124a, 
Diagnostic Code 8616 (2003).

2.  The schedular criteria for a rating in excess of 20 
percent for residuals of a shell fragment wound to the right 
thigh, Muscle Group XV, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-
4.14, 4.40, 4.45, 4.59, 4.73, Diagnostic Code 5315 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.  
Cf.  38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in a June 1999 letter and rating 
decision of the evidence needed to substantiate his claims, 
and he was provided an opportunity to submit such evidence.  
Moreover, in a November 1999 statement of the case and 
supplemental statements of the case issued in May 2000 and 
June 2003, the RO notified the veteran of regulations 
pertinent to increased rating claims, informed him of the 
reasons why his claims had been denied, and provided him 
additional opportunities to present evidence and argument in 
support of his claims.  

In a May 2003 letter, the veteran was informed of VA's duty 
to obtain evidence on his behalf.  The veteran was notified 
that VA would obtain all relevant service medical records, VA 
medical records, and reports of examinations or treatment at 
non-VA facilities authorized by VA.  In addition, VA would 
request other relevant records held by any Federal agency or 
department.  In turn, the veteran was informed of his duty to 
provide VA with enough information to identify and locate 
other existing records, i.e., names of persons, agencies, or 
companies that hold relevant medical records, addresses of 
these individuals, and the dates that such treatment was 
received. 

The VCAA provides that VA shall make reasonable efforts to 
assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  

The United States Court of Appeals for Veteran Claims (Court) 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (RO or AOJ) 
decision on a claim for VA benefits.  In this case, the June 
1999 RO decision was made prior to November 9, 2000, the date 
the VCAA was enacted and the veteran did not receive VCAA 
notice until May 2003.  In such instances, the Court held 
that when notice was not mandated at the time of the initial 
RO decision, the RO did not err in not providing such notice 
specifically complying with § 5103(a) or 3.159(b)(1) because 
an initial RO adjudication had already occurred.  Instead, 
the appellant has the right on remand to VCAA content-
complying notice and proper subsequent VA process.  Pelegrini 
at 22, 23.  VA must provide notice, consistent with the 
requirements of § 5103(a), 3.159(b), and Quartuccio, supra, 
that informs the veteran of any information and evidence not 
of record that is necessary to substantiate the claim, that 
VA will seek to provide, that the veteran is to provide, and 
that the veteran provide any evidence in his possession that 
pertains to the claim.  The Board finds that the veteran 
received such notice in May 2003.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was also harmless error.  While 
the notice provided to the veteran in May 2003 was not given 
prior to the June 1999 RO adjudication of the claim, the 
notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and the June 
2003 supplemental statement of the case provided to the 
veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices. 

The Board thus finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  

B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions; lay statements; 
service medical records; private treatment reports; and VA 
outpatient treatment and examination reports.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, it is not required to discuss each 
and every piece of evidence in a case.  The relevant evidence 
including that submitted by the veteran will be summarized 
where appropriate.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2003).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2003).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2003).  In 
addition, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  See 38 C.F.R. § 4.1 (2003).  Finally, in 
cases where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).

The Court has held that evaluation of a service-connected 
disability involving a joint that may be rated on limitation 
of motion requires adequate consideration of functional loss 
due to pain under 38 C.F.R. § 4.40 (2003) and functional loss 
due to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. § 4.45 (2003).  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 
38 C.F.R. § 4.40 state that a disability affecting the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  See 38 C.F.R. § 4.40 (2003).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

1.	Residuals of a right ulnar nerve injury

The veteran is currently assigned a 10 percent disability 
rating for residuals of a right ulnar nerve injury under the 
provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8618 
(2003).  He contends that his right ulnar nerve injury is 
more disabling than currently evaluated and he has appealed 
for an increased rating.  

Under Diagnostic Code 8616, a 10 percent disability rating is 
assigned for mild incomplete paralysis of the ulnar nerve in 
the dominant arm.  A 30 percent evaluation is assigned in 
cases of moderate incomplete paralysis and a 40 percent 
evaluation is warranted when there is severe incomplete 
paralysis of the ulnar nerve of the major hand.  The term 
"incomplete paralysis," indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. § 
4.124a, Diagnostic Code 8616 (2003).

Complete paralysis of the ulnar nerve warrants a 60 percent 
rating when there is "griffin claw" deformity, due to 
flexor contraction of ring and little fingers, atrophy very 
marked in dorsal interspace and thenar and hypothenar 
eminences; loss of extension of right and little fingers 
cannot spread the fingers (or reverse), cannot adduct the 
thumb; flexion of wrist weakened.  Id.

The veteran's service medical records show that in November 
1967 he sustained a fragment wound to the right hand.  An X-
ray of the right hand confirmed the fragment.  He was 
hospitalized and underwent re-operative surgery to remove the 
fragment and to excise a neuroma.  It was noted that he did 
well postoperatively.  He was ultimately diagnosed with a 
small fragment wound to the right hand and neuroma, branch of 
ulnar nerve, right little finger.  In June 1968, the veteran 
was seen to check on his shrapnel wound to the left femur and 
right hand.  It was noted that there was a small area of 
hypesthesia on the thenar eminence.  Motor skills were intact 
and there was only a sensory deficit present.  At separation 
in September 1968, it was noted that he had a scar on his 
right hand. 

Following service, the veteran was first examined by VA in 
September 1970.  At that time, the veteran complained that he 
got sudden shooting pains in the right hand and that he could 
not stand any pressure on the hand.  On examination, it was 
noted that the veteran has sustained an injury to the 
terminal branch of the right ulnar nerve and had hypesthesia 
of the lateral aspect of the right small finger.  A scar was 
noted on the lateral side of the right hand and the scar 
reportedly used to be very painful in compression.  
Occasionally, he developed shooting pain from the wrist down 
to the finger.  The veteran also reported feeling a tingling 
sensation on the tip of the little finger on tapping the 
scar.  The examiner reported that there was no evidence that 
the motor functions had been affected, and reported that 
despite the above problems, the symptomatology was said to 
have been improving.  The diagnosis was injury to the 
terminal endings of the right ulnar nerve with sensory 
involvement only.  The orthopedic examiner at the time noted 
that the scar of the right hand was well-healed with deceased 
sensation in the small finger.  Finger motion was reported to 
be normal.  

More recently, a June 1998 radiological report of the right 
hand showed no focal soft tissue swelling.  The bony 
structures were intact and joint spaces were well preserved.  
No radio-opaque foreign bodies were noted.  In July 1998, the 
veteran underwent right middle finger soft tissue mass 
excisional biopsy.  An examination of the deep structures 
demonstrated no foreign body but revealed hyperkeratosis and 
mild acanthosis.  December 1998 range of motion testing 
revealed right hand dorsiflexion to 55 degrees, palmar 
flexion to 45 degrees, radiation deviation to 20 degrees, and 
ulnar deviation to 25 degrees.  It was noted that the hand 
could be fully extended, a fist could be made, and fingers 
could be opposed.  Grip strength on the right was 4+ out of 
5.  

At his April 1999 VA examination, the veteran complained of 
intermittent burning and pain in the right 5th digit and 
lateral side of the 4th digit.  He also reported a small 
amount of tingling in the tip of his little finger.  On 
examination, he had decreased sensation at the lateral 4th 
digit and 5th digit to light touch and pin prick.  Motor 
examination was normal, cranial nerves were completely 
intact, and reflexes were symmetrical.  There were no other 
abnormalities.  Ultimately, the veteran was diagnosed with an 
injury to the terminal endings of the right ulnar nerve with 
sensory involvement.  

During VA outpatient treatment in January 2000, it was noted 
that the veteran's ulnar nerve inflammation had worsened 
lately and his intolerance to cold was marked especially the 
4th and 5th digits of the right hand.  In January 2001, it was 
noted that the veteran is right-handed.  

A March 2000 VA examination report noted that the veteran had 
residual paresthesias of the right little finger and 
complained of numbness of the ulnar distribution, 
particularly with cold exposure.  On examination, he 
exhibited subjective decrease to pinprick examination over 
the ulnar distribution of the right hand.  There was no 
atrophy or focal weakness of the intrinsic muscles of the 
right hand.  The veteran was diagnosed with chronic 
paresthesias of the right ulnar distal cutaneous distribution 
secondary to previous shrapnel wound. 

In a November 2000 statement, it was noted that the veteran 
had pain and limitation of his right hand as a direct result 
of in-service injuries.  It was also noted that the symptoms 
had increased since service and were now fairly constant in 
nature.  The examiner felt that the veteran would probably 
require medical treatment for all his life.

During VA outpatient treatment in July 2001, the veteran 
reported that he could not make a fist due to pain.  His 
right 4th finger was slightly edematous and slightly 
erythematous over the hands.  A small blister was noted over 
the extensor surface of the right 4th finger proximal to the 
nail.  The whole finger was mildly tender to the touch, but 
more so on the proximal interphalangeal.  On X-ray, no 
foreign bodies were noted in the right 4th finger.  

At his September 2001 VA examination, the veteran complained 
of right hand pain.  He indicated that he had painful 
throbbing and aching in the right hand with use, but asserted 
that he was still able to write with his right hand.  On 
examination, right hand grip was weaker than the left and he 
was diagnosed with right hand weakness secondary to shrapnel 
wound.  A February 2002 EMG showed bilateral upper extremity 
muscles were normal.  In November 2002, it was noted that the 
veteran had increasing pain in his right 4th and 5th digits as 
well as intermittent paresthesias involving the right 4th and 
5th digits.  A December 2002 right hand consultation noted 
the veteran's complaints of increased right hand pain.  He 
could not recall any recent injuries to the hand but stated 
that he dropped things; dexterity was unchanged recently.  In 
June 2003, it was noted that the veteran had 5/5 strength 
bilaterally in all motor groups.  

After a complete review of the claims file and considering 
all the evidence of record, the Board finds that the a 
preponderance of the evidence is against a rating in excess 
of 10 percent for the residuals of a right ulnar nerve 
injury.  

In reaching this decision, the Board finds that an evaluation 
in excess of 10 percent is not warranted under Diagnostic 
Code 8616, as there is no medical evidence of "moderate" 
incomplete paralysis of the ulnar nerve.  In December 1998, 
the veteran was able to fully extend his hand, make a fist, 
and oppose his fingers.  In addition, his grip strength was 
4+ out of 5.  In April 1999, a motor examination was normal, 
cranial nerves were completely intact, reflexes were 
symmetrical, and there were no abnormalities except for 
decreased sensation to light touch and pinprick at the 4th 
and 5th digits.  Such decreased sensation was again exhibited 
in March 2000, and at that time, there was no atrophy or 
focal weakness of the intrinsic muscles of the right hand.  
In September 2001, the veteran maintained he was still able 
to write with his right hand.  A February 2002 EMG showed 
bilateral upper extremity muscles were normal.  Finally, in 
June 2003, it was noted that the veteran's strength was 5 out 
of 5 bilaterally in all motor groups. 

The Board has also considered the veteran's right hand 
disorder on the basis of functional loss due to pain and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint.  See DeLuca infra.  However, 
such elements are not supported by adequate pathology such 
that would warrant a rating higher than that currently 
assigned.  Therefore, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 have been considered, but they do not provide a basis 
for an increased rating under these circumstances.

In conclusion, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 10 percent for 
residuals of right ulnar nerve injury.  Accordingly, there is 
not an approximate balance of positive and negative evidence 
to which the benefit-of-the-doubt standard applies.

2.	Residuals of a shell fragment wound to the right thigh

The veteran is currently assigned a 20 percent disability 
rating for residuals of a shell fragment wound to the right 
thigh under the provisions of 38 C.F.R. § 4.73, Diagnostic 
Code 5315 (2003).  He contends that his right thigh 
disability is more disabling than currently evaluated and he 
has appealed for an increased rating.  

Under Diagnostic Code 5315, the schedular criteria 
contemplate a 20 percent disability rating for moderately 
severe impairment of Muscle Group XV (mesial thigh group 
which involves adduction of the hip, flexion of the hip, and 
flexion of the knee).  A 30 percent disability rating is 
warranted for severe muscle disability.  See 38 C.F.R. § 
4.71a (2003).  

Guidance is given under the rating schedule for evaluating 
muscle disabilities as slight, moderate, moderately severe, 
or severe.  38 C.F.R. § 4.56 (2003).  The cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 
4.56(c).  Moderately severe disability of muscles results 
from through and through or deep penetrating wound with 
debridement, prolonged infection, sloughing of soft parts, 
and intermuscular scarring.  It requires indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with the sound side; and 
tests of strength and endurance compared with the sound side 
demonstrating positive evidence of impairment.  38 C.F.R. § 
4.56(d)(3).  Severe disability of the muscles results from 
through and through or deep penetrating wound with extensive 
debridement, prolonged infection, sloughing of soft parts, 
and intermuscular scarring and binding.  It requires ragged, 
depressed and adherent scars; loss of deep fascia or muscle 
substance or soft flabby muscles in the wound area; and 
severe impairment on tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side.  38 C.F.R. § 4.56(d)(4).  If present, 
the following are also signs of severe muscle disability: (a) 
X-ray evidence of minute multiple scattered foreign bodies; 
(b) adhesion of the scar; (c) diminished muscle excitability 
on electrodiagnostic tests; (d) visible or measurable 
atrophy; (e) adaptive contraction of an opposing group of 
muscles; (f) atrophy of muscle groups not in the track of the 
missile; or (g) induration or atrophy of an entire muscle 
following simple piercing by a projectile.  Id.

The veteran's service medical records show that in November 
1967 he sustained a fragment wound to the right leg.  An X-
ray of the right leg confirmed the fragment.  Following a 
hospitalization, the veteran was diagnosed with a small 
fragment wound to the right leg. 

At the initial post-service VA examination in September 1970, 
the veteran complained of pain in the right knee and thigh 
which hindered his work.  On examination, it was noted that 
the veteran had two small shell fragments in his right thigh 
for two years.  He reported having symptoms only in part of 
the year and mostly in the previous three months.  The 
veteran reported that he had trouble standing a lot at work 
but also went out hunting in which it bothered him some.  
There was no burning or paresthesias.  The pain was 
reportedly immediately above and medial to the patella.  On 
examination, the examiner noted a small scar on the medial 
thigh without tenderness or paresthesias.  There was normal 
hip and knee motion.  There was no instability or swelling of 
the knee, nor was there any compression pain.  The right 
quadriceps muscle was 1/4 inch smaller than the left.  

More recently, at his April 1999 VA examination, the veteran 
reported an intermittent throbbing pain in his right thigh 
that worsened with weather changes.  He indicated that it 
worsened when he stood for extended periods of time and was 
alleviated by rest and relaxation.  On examination, motor 
strength was +5 out of 5 and symmetrical.  Sensation was 
mildly decreased, but within normal limits, and gait was 
normal with no evidence of instability.  He was diagnosed 
with residuals of a shell fragment wound to the right thigh 
with mild symptoms, probably secondary to scar tissue.   

During VA outpatient treatment in November 1999, the veteran 
again reported chronic pain in his right thigh.  It was noted 
that the pattern on his right leg was consistent with sciatic 
nerve involvement.  In a November 2000 statement, it was 
noted that the veteran had pain and limitation in the use of 
his right thigh as a direct result of in-service injuries.  
These symptoms had increased since service and were now 
fairly constant in nature.  The examiner felt that the 
veteran would require medical treatment for it all his life. 

At his September 2001 VA examination, the veteran was 
diagnosed with status post shrapnel wound to the right thigh.  
On general medical examination at the time, bilateral hip 
flexion was diminished from 0 to 90 degrees, extension was to 
15 degrees bilaterally, and abduction was to 30 degrees 
bilaterally.  Range of motion of the knees was 0 to 120 
degrees bilaterally.  Range of motion testing was noted to 
have been complicated by pain and stiffness.  A separate 
September 2001 examination report noted that the veteran had 
normal gait, muscle tone, and strength in his lower 
extremities.  A February 2002 EMG showed right lower 
extremity muscles were normal.  

After a complete review of the claims file and considering 
all the evidence of record, the Board finds that the a 
preponderance of the evidence is against a rating in excess 
of 20 percent for the residuals of a shell fragment wound to 
the right thigh. 

In reaching this decision, the Board finds that an evaluation 
in excess of 20 percent is not warranted under Diagnostic 
Code 5315, as there is no medical evidence of "severe" 
muscle disability.  In April 1999, the veteran's motor 
strength was +5 out of 5 and symmetrical.  While his 
sensation was mildly decreased, it was still within normal 
limits.  In addition, the veteran's gait was normal with no 
evidence of instability.  The residuals of his shell fragment 
wound were noted as being "mild."  Moreover, in September 
2001, the veteran again had a normal gait, muscle tone, and 
strength in his lower extremities.  A February 2002 EMG 
showed right lower extremity muscles were normal.  The Board 
thus finds that the veteran's right thigh disability does not 
exhibit "severe" symptomatology and therefore does not 
warrant a rating in excess of 20 percent. 

The Board has also considered the veteran's right thigh 
disability on the basis of functional loss due to pain and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint.  See DeLuca infra.  However, 
such elements are not supported by adequate pathology such 
that would warrant a rating higher than that currently 
assigned.  Therefore, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 have been considered, but they do not provide a basis 
for an increased rating under these circumstances.

Finally, the Board has considered whether a higher evaluation 
under Diagnostic Code 5250 (limitation of flexion of the 
thigh) or Diagnostic Code 5260 (limitation of flexion of the 
leg) would be in order since, as noted above, these are the 
functions of the leg affected by Muscle Group XV.  38 C.F.R. 
§ 4.71a (2003).  However, as set forth at the September 2001 
VA examination, the limitation of motion of the right knee 
and right hip does not even approach that required for a 
rating in excess of 20 percent under either diagnostic code 
even with consideration of the additional functional 
impairment caused by the documented pain and stiffness at the 
time.  

In conclusion, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 20 percent for 
residuals of a shell fragment wound to the right thigh.  
Accordingly, there is not an approximate balance of positive 
and negative evidence to which the benefit-of-the-doubt 
standard applies.


ORDER

Entitlement to a rating in excess of 10 percent for residuals 
of a right ulnar nerve injury is denied. 

Entitlement to a rating in excess of 20 percent for residuals 
of a shell fragment wound to the right thigh, Muscle Group 
XV, is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



